Citation Nr: 0004072	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed left foot 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran's currently demonstrated left foot disability, 
diagnosed as hallux rigidus is due to disease or injury which 
was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a left foot disorder.  
38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A careful review of the veteran's service medical records 
shows that, in March 1983, the veteran presented for 
treatment complaining of pain in the medial aspect of this 
left foot.  No edema or discoloration was noted and range of 
motion was demonstrated without pain.  Subsequently, in 
October 1984, the veteran was treated for a laceration to his 
left heel.  The examination at discharge was normal.  

VA outpatient treatment reports submitted in support of the 
veteran's claim show that, in December 1990, the veteran 
received treatment for left foot pain which he claimed had 
been intermittently present since 1983.  The final diagnosis 
was that of tibial sesamoiditis with possible sesamoid 
fracture.  The veteran subsequently underwent a VA 
examination of his left foot in April 1991.  At that time, he 
complained of pain in his left foot at the first 
metatarsophalangeal joint, as well as in the arch area with 
prolonged walking.  The final diagnosis following examination 
was that of hallux rigidus, left foot (first 
metatarsophalangeal joint).  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from current left 
foot disability, no competent evidence has been submitted 
which serves to link the currently demonstrated disability to 
a disease or injury which was incurred in or aggravated by 
service.  The veteran, as a lay person, is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  The Board also notes that the 
veteran's complaints in service consisted of pain in the 
medial aspect of his left foot, as well as a laceration to 
the left heel, while the most recent diagnosis involves the 
first metatarsophalangeal joint of the left foot.  

In the absence of competent evidence of a link between the 
veteran's left foot disorder, diagnosed as hallux rigidus and 
service, the Board concludes that the veteran has failed to 
meet his initial burden of producing evidence of a well-
grounded claim.  Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his left foot disorder is 
related to disease or injury incurred in or aggravated by 
service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims as set 
forth above well grounded.  



ORDER

Service connection for a left foot disorder is denied, as a 
well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

